               Case 3:20-cv-05910-LB Document 27 Filed 09/11/20 Page 1 of 10




1    DIRK LANGER, Ph.D.
     Pro Se
2    PO Box 95
     Santa Barbara, California 93102
3    Telephone: 412-708-3752
     langer@dirklanger.com
4
5
6                                 UNITED STATES DISTRICT COURT
7                               NORTHERN DISTRICT OF CALIFORNIA
8                                              )
                                               ) Case Number: 3:20-cv-05910-LB
9
     U.S. WECHAT USERS ALLIANCE,               )
10   CHIHUO INC., BRENT COULTER,               )
     FANGYI DUAN, JINNENG BAO, ELAINE )                DIRK LANGER
11   PENG, and XIAO ZHANG,                     )       MOTION FOR LEAVE TO FILE
                                               )       BRIEF OF AMICUS CURIAE
12
             Plaintiff(s),                     )
13                                             )
                                               )
14           vs.                               )
                                               )
15
     DONALD J. TRUMP, in his official capacity )
16   as President of the United States, and    )
     WILBUR ROSS, in his official capacity as
17   Secretary of Commerce,
18
            Defendant(s).
19
20
21
22
                                            INTRODUCTION
23
     Dirk Langer respectfully moves for leave to file an amicus curiae brief in support of the
24
     Plaintiff's Complaint For Declaratory and Injunctive Relief, related to the President's Executive
25
     Order 13943 from August 2020. A copy of the proposed brief is attached to this Motion as
26
     Exhibit A to this motion. Plaintiff has consented to the filing of this Motion and the
27
     accompanying amicus brief.
28
                                                 Page 1 of 4
     Form updated May 2018
               Case 3:20-cv-05910-LB Document 27 Filed 09/11/20 Page 2 of 10




1
2                            IDENTITY AND INTEREST OF AMICUS CURIAE
3    Dirk Langer is a dual citizen of the United States of America and the Federal Republic of
4    Germany, with a background in Electrical and Computer Engineering, a Ph.D. in Robotics, and
5    is a Technical Expert in his field, with more than 30 years of experience in the profession.

6    Executive Order 13943, if enforced, could have a profound impact on the freedom to

7    communicate and would set a dangerous precedent by restricting access to the exchange and

8    dissemination of information that might not otherwise be classified or confidential.

9
10                      REASONS WHY THE MOTION SHOULD BE GRANTED

11   District courts have “broad discretion” to appoint amicus curiae. Hoptowit v. Ray, 682 F. 2d

12   1237, 1260 (9th Cir. 1982). “District courts frequently welcome amicus briefs from non-parties

13   concerning legal issues that have potential ramifications beyond the parties directly involved or

14   if the amicus has ‘unique information or a perspective that can help the court beyond the help

15   that the lawyers for the parties are able to provide.’” NGV Gaming, Ltd. V. Upstream Point

16   Molate, LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005) (quoting Cobell v. Norton, 246 F.

17   Supp. 2d 59, 62 (D.D.C.2003)). If permitted to file, Dirk Langer will fulfill “the classic role of

18   amicus curiae by assisting in a case of general public interest [and] supplementing the efforts of

19   counsel[.]” Miller-Wohl Co. v. Comm'r of Labor & Indus. State of Mont., 694 F.2d 203, 204

20   (9th Cir. 1982).

21
22   The Court should exercise its discretion to permit Dirk Langer to file the attached amicus brief.

23   Dirk Langer is familiar with the scope of the arguments presented by the parties and will not

24   unduly repeat those arguments. He will draw upon his knowledge of electronic communication
     systems and social media, and his experience in the field, to demonstrate the irreparable harm the
25
     Executive Order would cause unless enjoined by the Court.
26
27
28
                                                 Page 2 of 4
     Form updated May 2018
                Case 3:20-cv-05910-LB Document 27 Filed 09/11/20 Page 3 of 10




1
2
3                                                         CONCLUSION
4    For the foregoing reasons, Dirk Langer, Ph.D. and Technical Expert, respectfully requests that
5    this Court grant him leave to file the amicus brief, which is attached as Exhibit A.

6
7
8     Dated:                                              Respectfully submitted,

9
10
11
12                                                        Dirk Langer, Pro Se

13
14                          ISTRIC
                       TES D      TC
15                   TA
                                                      O
                S




                                                       U
               ED




16
                                                        RT




                                       D
           UNIT




17                            DENIE
                                                           R NIA




18
           NO




                                                  r
19
                                 aur   el Beele
                                                          FO




                         Judge L
               RT




20
                                                       LI




                    ER
                H




                                                      A




21                       N                            C
                                           F
                             D IS T IC T O
22                                 R
23
24
25
26
27
28
                                                            Page 3 of 4
     Form updated May 2018
               Case 3:20-cv-05910-LB Document 27 Filed 09/11/20 Page 4 of 10




1                                    CERTIFICATE OF SERVICE
2    I, Dirk Langer, hereby certify that on the 10th day of September, 2020, I caused the foregoing
3    document to be transmitted by Express Mail to the Clerk of the Court.
4
5
6
7                                             Dirk Langer, Pro Se

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                Page 4 of 4
     Form updated May 2018
Case 3:20-cv-05910-LB Document 27 Filed 09/11/20 Page 5 of 10




                         EXHIBIT A
               Case 3:20-cv-05910-LB Document 27 Filed 09/11/20 Page 6 of 10




1    DIRK LANGER, Ph.D.
     Pro Se
2    PO Box 95
     Santa Barbara, California 93102
3    Telephone: 412-708-3752
     langer@dirklanger.com
4
5
6                                 UNITED STATES DISTRICT COURT
7                              NORTHERN DISTRICT OF CALIFORNIA
8                                              )
                                               ) Case Number: 3:20-cv-05910-LB
9
     U.S. WECHAT USERS ALLIANCE,               )
10   CHIHUO INC., BRENT COULTER,               )
     FANGYI DUAN, JINNENG BAO, ELAINE )                BRIEF OF AMICUS CURIAE
11   PENG, and XIAO ZHANG,                     )       DIRK LANGER
                                               )       IN SUPPORT OF PLAINTIFFS
12
             Plaintiff(s),                     )
13                                             )
                                               )
14           vs.                               )
                                               )
15
     DONALD J. TRUMP, in his official capacity )
16   as President of the United States, and    )
     WILBUR ROSS, in his official capacity as
17   Secretary of Commerce,
18
            Defendant(s).
19
20
            INTRODUCTION AND STATEMENT OF INTEREST OF AMICUS CURIAE
21
     Dirk Langer respectfully submits this amicus curiae brief in support of the Plaintiff's Complaint
22
     For Declaratory and Injunctive Relief, related to the President's Executive Order 13943 from
23
     August 2020. Dirk Langer is a dual citizen of the United States of America and the Federal
24
     Republic of Germany, with a background in Electrical and Computer Engineering, with a Ph.D.
25
     in Robotics, a Technical Expert in his field, with more than 30 years of experience in the
26
     profession. Executive Order 13943, if enforced, could have a profound impact on the freedom to
27
28
                                                Page 1 of 5
     Form updated May 2018
                Case 3:20-cv-05910-LB Document 27 Filed 09/11/20 Page 7 of 10




1    communicate and would set a dangerous precedent by restricting access to the exchange and
2    dissemination of information that might not otherwise be classified or confidential.
3
4                                              ARGUMENT
5    I. The Executive Order Attempts to Assert Control over the Ownership of Personal and

6    Public Information.

7    It is a well-established fact that electronic communication across international borders is

8    monitored by governments of various countries, including the United States government. Since

9    the 1980s, telephone and fax communications have been monitored, and in later years

10   governments began to monitor internet-based communications. Users of the telephone and of

11   Email or social media platforms are well aware that their communications are susceptible to

12   interception by friendly or malign agencies. It is and always has been up to the user to take

13   appropriate measures to safeguard his or her information. Personal data belongs to the person

14   from whom it originates and, therefore, it is entirely the decision of the informed user whether to

15   disclose his or her own personal data when using these various media platforms. This includes

16   all personal communication to other entities. In issuing Executive Order 13943, the United

17   States government attempts to assert control over the ownership of this personal data, including

18   whether or how it can be used. This would set a dangerous precedent which would limit

19   communication and the dissemination of private, as well as public, information.

20
21   II. The Government's Obligation and the Safeguarding of Information and National

22   Security

23   It is well known that there are security concerns associated with many spaces of the internet, and
     with computer systems in general. As such, it is the obligation of the government to issue a
24
     security warning to the public if the government becomes aware of a potential security threat.
25
     For example, the United States government’s State Department issues travel advisories for
26
     regions in the world that pose a threat to the welfare or safety of an American traveler, and the
27
     level or degree of that threat. Having been provided with that information, a traveler is in a better
28
                                                 Page 2 of 5
     Form updated May 2018
               Case 3:20-cv-05910-LB Document 27 Filed 09/11/20 Page 8 of 10




1    position to assess the consequences and make an informed decision about whether to travel to
2    that region. Executive Order 13943 is a blanket ban on a large space of the internet, and as such
3    it targets millions of users in the United States and billions of users globally. However, the
4    United States government has not provided an explanation as to why its ban on the dissemination
5    of personal data furthers the goal of national security.

6
7    The Government’s Opposition defends the Executive Order by stating that there are numerous

8    alternative avenues of communication available. However, different countries utilize different

9    communication preferences and features for their social media and communication apps, often

10   based on cultural differences. These country-specific social media platforms are used not only

11   by the populations located within those countries, but by a country's diaspora who are present in

12   the United States. These social media platforms include WeChat in China, LINE in Japan,

13   KakaoTalk in Korea and WhatsApp in Germany, Greece, and others. A blanket ban by the U.S.

14   government on WeChat targets a specific community and people of a specific national origin in

15   the United States for no apparent reason, and would apply the very type of censorship that it

16   denounces when applied by other governments. The U.S. government's argument that there is a

17   vast range of alternative apps available shows a complete lack of understanding of language and

18   culture. There is not a vast range of alternative communication tools that would encompass all

19   cross-border communications, because not all apps are available in other countries and, even if

20   they are, they may not be used because of cultural and language differences.

21
22   National security is a paramount concern of governments. There are technological solutions such

23   as encryption that can be utilized to safeguard sensitive information which could jeopardize
     national security. The type of data displayed on a communication platform could be determined
24
     by the provider of the platform as well as the user of that platform, based on the level of security
25
     of that platform. This fact is well known to corporations and to most individuals. Potential users
26
     should always be made aware of the level of security associated with a particular platform.
27
28
                                                  Page 3 of 5
     Form updated May 2018
               Case 3:20-cv-05910-LB Document 27 Filed 09/11/20 Page 9 of 10




1    The purpose of national security is to protect the nation and the lives and safety of its citizens.
2    The goal of cybersecurity is to prevent access to critical civil and military infrastructure which
3    could threaten national security. The action sought here by the U.S. government in preventing
4    user access to these social media platforms is misplaced. How does, for example, the playfulness
5    of a cat or emojis posted on a WeChat account pose a national security threat, even if analyzed

6    by sophisticated artificial intelligence algorithms? The government, or any corporation or

7    business, can choose to remove WeChat from devices owned by them and, as a matter of internal

8    policy, prohibit their employees from using the App. An individual can make that same choice,

9    but that choice is for the individual to make. The government conflates the terms “privacy” and

10   “security” as justification for its action, as if a lack of privacy threatens security. It does not. A

11   user has no expectation of privacy when using these platforms. Indeed, the user’s purpose is for

12   the information to be seen. Technological innovation will progress even with a ban on these

13   platforms. So the ban would be ineffective in achieving the government’s goal of national

14   security, and would suppress an individual’s right to freely associate. The ban appears to be

15   merely a pretext for suppressing unfavorable political and social views.

16
17   Therefore, the blanket ban perpetuated by Executive Order 13943 would not further the goal of

18   national security and will instead divest millions of Americans, as well as people of other

19   countries, from communicating freely.

20
21
22
23
24
25
26
27
28
                                                  Page 4 of 5
     Form updated May 2018
               Case 3:20-cv-05910-LB Document 27 Filed 09/11/20 Page 10 of 10




1                                              CONCLUSION
2    For the foregoing reasons, Dirk Langer, Ph.D. and Technical Expert, respectfully requests that
3    this Court grant the Plaintiff’s Petition for Declaratory and Injunctive relief.
4
5
6
7
      Dated:                                    Respectfully submitted,
8
9
10
11
                                                Dirk Langer, Pro Se
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  Page 1 of 5
     Form updated May 2018
